NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    HEATHER STILES ONEIL, Appellant.

                             No. 1 CA-CR 13-0311
                              FILED 5-8-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-125432-001
                The Honorable Dawn M. Bergin, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellees

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellants



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge John C. Gemmill joined.
                            STATE v. ONEIL
                           Decision of the Court

H O W E, Judge:

¶1            Heather Stiles ONeil appeals her conviction and imposition
of probation for possession or use of marijuana, a class 1 misdemeanor.
For the following reasons, we affirm.

                                  FACTS

¶2            On May 16, 2012, at 2:47 a.m., Officer B patrolled the area of
32nd street in Phoenix. He saw a car that did not come to a complete stop
and did not turn right into the closest lane. He initiated a traffic stop
because the car’s wide turn is a traffic violation and can indicate that a
driver is under the influence of alcohol or drugs.

¶3           Officer B approached the car, advised the driver of the
reason for the stop, and requested her identification. He discovered that
the driver was ONeil, and when taking her identification, Officer B
smelled the odor of alcohol. He asked ONeil if she had been drinking that
night and she said that she had consumed three beers earlier.

¶4            Officer A responded to the scene and conducted a
Horizontal Gaze Nystagmus test on ONeil and determined that she was
not impaired. Meanwhile, Officer B determined ONeil’s license was valid
and found no outstanding warrants for her arrest. Officer A told Officer B
that he did not suspect any impairment, and Officer B decided not to cite
ONeil for traffic citations. Officer B then asked ONeil whether she had any
drugs with her. He testified that it took him four or five seconds to ask
the question. She answered that she had marijuana in her purse. Officer B
then opened up the purse and found a bag containing marijuana.

¶5           ONeil was charged with possession or use of marijuana, a
class 6 felony and pleaded not guilty. Before trial, ONeil moved to
suppress the evidence discovered after the background check, arguing
that the officer’s question converted the encounter into an unlawful
seizure. After an evidentiary hearing, the court denied the motion to
suppress.

¶6           On the State’s motion, the charge was designated as a
misdemeanor. After a bench trial, the court found ONeil guilty of
Possession or Use of Marijuana, a class 1 misdemeanor. She was placed on
unsupervised probation for 18 months. ONeil timely appeals.




                                     2
                             STATE v. ONEIL
                            Decision of the Court

                               DISCUSSION

¶7          ONeil argues that the trial court abused its discretion in
denying her Motion to Suppress. Specifically, she argues that Officer B
measurably extended the duration of the traffic stop by asking her if she
had any drugs in her possession before he concluded the traffic stop.

¶8             In reviewing the denial of a motion to suppress, this Court
defers to the trial court’s factual determinations, but reviews de novo the
ultimate ruling as a conclusion of law. State v. Box, 205 Ariz. 492, 495 ¶ 7,
73 P.3d 623, 626 (App. 2003). The Fourth Amendment bars unreasonable
searches and seizures. Maryland v. Buie, 494 U.S. 325, 330 (1990). A lawful
stop may occur when a vehicle is pulled over for a traffic violation.
Arizona v. Johnson, 555 U.S. 323, 333 (2009). A temporary seizure of the
driver remains reasonable for the duration of the stop, which ends when
the officers have no further need to control the scene. Id. “An officer’s
inquiries into matters unrelated to the justification for the traffic stop . . .
do not convert the encounter into something other than a lawful seizure,
so long as those inquiries do not measurably extend the duration of the
stop.” Id.

¶9             Officer B had reasonable suspicion to stop ONeil for traffic
violations and to investigate whether she was impaired, which ONeil does
not contest. After determining that ONeil was not impaired, he asked her
one question: whether she possessed any drugs. A police officer may ask
questions unrelated to the initial justification for the stop, so long as the
questions do not “measurably extend” the duration of the stop. Officer B
only asked one question, which lasted “four or five seconds.” Because this
time period did not measurably extend the duration of the traffic stop, it
did not convert the encounter into an unlawful seizure. See Box, 205 Ariz.
at 498 ¶ 21, 73 P.3d at 629.

                               CONCLUSION

¶10           Finding no error, we affirm.




                                     :MJT




                                       3